Filed 9/17/15 P. v. Rodriguez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062622

v.                                                                       (Super.Ct.No. FSB1405172)

RALPH ANTHONY RODRIGUEZ,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. William Jefferson

Powell IV, Judge. Affirmed with directions.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Ralph Anthony Rodriguez was charged by information

with attempted criminal threats. (Pen. Code, §§ 664/422, subd. (a), count 1.)1 The

information was later amended by interlineation to allege an added count of second

degree burglary. (§ 459, count 2.) Pursuant to a plea agreement, defendant pled no

contest to count 2, in exchange for three years of probation, on specified terms, including

41 days in county jail with credit for time served of 41 days. The parties stipulated that

the reports contained in the court file provided a factual basis for the plea. Defendant

was sentenced immediately. In accordance with the plea agreement, the court withheld

pronouncement of judgment and placed defendant on probation for a period of three

years on the specified terms.

         Defendant filed a timely notice of appeal, challenging the validity of the plea, and

requesting a certificate of probable cause, based on a claim that he was pressured into

signing the plea agreement by his counsel and the district attorney’s office. The court

granted his request for a certificate of probable cause. We order the trial court to dismiss

count 1. Otherwise, we affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with attempted criminal threats. (§§ 664/422, count 1.)

Defendant pled not guilty. The information was later amended by interlineation to allege

an added count of second degree burglary. (§ 459, count 2.) Defendant entered into a


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.



                                                2
plea agreement under which he pled guilty to count 2. Before accepting the plea, the

court questioned him. Defendant confirmed that he had initialed and signed the plea

form, that he understood everything on the form, that no one had threatened or forced

him in any way to plead guilty, and that he was not under the influence of alcohol or

drugs. The court asked defense counsel if he went over all of defendant’s rights with

him. Counsel confirmed that he did and that he read the agreement to defendant

verbatim. Counsel stated that he felt defendant had a knowing and intelligent grasp and

was making a free and voluntary waiver of his rights. After examining him, the court

found that defendant had read and understood the plea agreement and was knowingly,

intelligently, and voluntarily waiving his constitutional rights. Defendant then pled guilty

in open court to count 2. Defense counsel joined in, and the prosecutor accepted the plea.

The parties stipulated that the reports contained in the court file provided a factual basis

for the plea. Defendant was sentenced immediately. In accordance with the plea

agreement, the court withheld pronouncement of judgment and placed defendant on

probation for a period of three years on specified terms. The court noted that the first

term was that he serve 41 days in jail. However, it awarded 41 days of presentence

custody credits and thus ordered him released that day.

       Defendant filed a notice of appeal in propria persona, and indicated that he was

challenging the validity of the plea. In his request for a certificate of probable cause,

defendant simply stated: “I was pressured into sinning [sic] the plea bargain by my

public defender and the district attorney’s office court representative.” The court granted

his request for a certificate of probable cause.


                                              3
                                        ANALYSIS

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether the trial court properly permitted

the People to amend the information by interlineation to add a count of second degree

burglary; and (2) whether the court was entitled to accept a stipulation from defense

counsel, as opposed to defendant personally, that a factual basis existed for defendant’s

guilty plea. Counsel has also requested this court to undertake a review of the entire

record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has done. In a handwritten brief, defendant makes several confusing

claims/allegations. He begins by asking this court to overturn his conviction of

“attempted criminal threats = second degree burglary.” He then alleges that: (1) he lost

his right to a 40-day speedy trial; (2) the district attorney had 60 days to bring him to

trial; (3) he was “sentenced to max prison befor [sic] he was convicted”; (4) he spent 40

days and nights in a “max-prison back [and forth] to court 8 times”; (5) his first public

defender told him there was no crime committed, and he was “gunning for the mayor

seat”; (6) his first public defender was replaced with another one, who told defendant he

did not think he was innocent, and if he did not sign the plea agreement, the mayor of

Redlands was friends with the district attorney, and they would “come after [him] like a

sledgehammer”; (7) defendant had been without sleep for 40 days and nights and could


                                              4
barely keep his eyes open, so his counsel told him he would read the terms of the plea

agreement to him, but did not do so; (8) he was coaxed into the plea agreement, and the

district attorney and public defender took advantage of him, because all they wanted was

a felony conviction; (9) he found out his public defender and the district attorney were

running for “state attorney general”; (10) the district attorney had 60 days to try this case,

and he kept defendant in prison for 40 days and nights to “break [him] down”; (11) the

district attorney should have had him evaluated by a doctor to see if he was fit to sign a

plea bargain; 12) defendant had no idea what he was signing, and he “was like being

drunk or beening [sic] on medication; (13) he is now homeless and should have stayed in

prison; and (14) his charge should have been dismissed or least been a charge of

disturbing the peace.

       Defendant first argues that we should reverse his conviction. However, he pled

guilty, and a guilty plea admits all matters essential to the conviction. (People v.

DeVaughn (1977) 18 Cal.3d 889, 895.) Furthermore, “[i]ssues cognizable on an appeal

following a guilty plea are limited to issues based on ‘reasonable constitutional,

jurisdictional, or other grounds going to the legality of the proceedings’ resulting in the

plea. [Citations.]” (Id. at pp. 895-896; see People v. Hoffard (1995) 10 Cal.4th 1170,

1178.) Defendant appears to be arguing that his plea was not valid. However, the

transcript of the plea proceeding shows that he answered in the affirmative when asked

whether he understood he was waiving his constitutional rights and whether he

understood the charges and consequences of his plea. Defendant also answered in the

affirmative when asked whether he had sufficient time to discuss his case with his


                                              5
attorney, including the evidence against him and any potential defenses. Although he

now claims his attorney did not read the terms of the agreement to him, the record shows

that his attorney did. Moreover, although defendant now claims he had no idea what he

was signing, the record shows that he told the court he initialed and signed the agreement

only after making sure he understood everything in it. Defendant also answered in the

negative when the court asked if he was under the influence of alcohol, drugs, or

prescription medication that could affect his ability to enter the plea agreement. The trial

court, which was in the best position to judge defendant’s mental state and demeanor,

found no impairment. To the contrary, the court found that defendant understood the

nature and consequences of his plea, as well as his constitutional rights, and that his plea

was knowingly, intelligently, and voluntarily given.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

       Although not raised by the parties, we note an apparent clerical error. Generally, a

clerical error is one inadvertently made. (People v. Schultz (1965) 238 Cal.App.2d 804,

808.) Clerical error can be made by a clerk, by counsel, or by the court itself. (Ibid.

[judge misspoke].) A court “has the inherent power to correct clerical errors in its

records so as to make these records reflect the true facts. [Citations.]” (In re Candelario

(1970) 3 Cal.3d 702, 705.)

       In this case, the court neglected to dismiss count 1. The plea agreement stated that

defendant would plead guilty to second degree robbery (count 2), in exchange for felony

probation. The agreement also stated that he would be required to attend an anger


                                              6
management program and that he have no contact with the victim. There was no mention

of the dismissal of count 1 in the plea agreement. Defendant pled guilty to count 2. The

court did not dismiss count 1. Nonetheless, the minute order states that the court ordered

count 1 dismissed, on motion of the People. Neither party mentioned the court’s failure

to dismiss count 1 below or on appeal. Thus, the record indicates that the parties

intended count 1 to be dismissed. It is evident the court’s failure to order the dismissal

was inadvertent. Accordingly, in the interest of clarity, we will direct the trial court to

dismiss count 1.

                                       DISPOSITION

       The trial court is directed to order the dismissal of count 1. In all other respects,

the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 HOLLENHORST
                                                                                               J.


We concur:


RAMIREZ
                        P. J.


CODRINGTON
                            J.




                                              7